NO








NO. 12-10-00147-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER,
TEXAS
                                                                             '     
 
IN RE:
DEVON ENERGY 
PRODUCTION
CO., L.P.,                                '     ORIGINAL PROCEEDING
RELATOR
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            On
August 17, 2010, this Court issued an opinion and order directing the
respondent trial court to vacate its March 5, 2010, order denying the relator’s
motion to strike the petition in intervention, and to issue an order granting
the relator’s motion.  On August 20, 2010, we received an order signed by the
respondent that complied with this Court’s opinion and order.
            All
issues attendant to this original proceeding having been disposed of, this
proceeding has now been rendered moot; therefore, the writ need not issue. 
Accordingly, this original proceeding is dismissed.
Opinion delivered August 25, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)